Mr. Presiding Justice Myers delivered the opinion of the court. This action was brought by appellee against appellant in the Circuit Court of Madison county, issues were joined and a trial by jury resulted in a verdict and judgment for the plaintiff for $2,000. The defendant appealed and the judgment was affirmed by this court. On further appeal to the Supreme Court, the judgments of the Appellate Court and the Circuit Court were reversed and the cause remanded for another trial. The case was again tried upon the same issues and substantially the same evidence produced, and again the jury returned a verdict for the plaintiff, this time fixing the damages at $1,000. A motion for a new trial was overruled and for the second time the record is before us for review on the defendant’s appeal. A statement of the pleadings, the issues, and the facts will be found in our opinion on first appeal, to which reference is made. Donk Bros. Coal and Coke Company v. Retzloff, 133 Ill. App. 277. We have carefully , examined the abstract and fully considered the argument of counsel and we find nothing in the evidence or errors pointed out to warrant a reversal of the judgment. For the most part errors now claimed in argument were considered and decided by this court, adversely to appellant’s contention on the first appeal, and, afterwards, by the Supreme Court on further appeal (229 Ill. 194). The record is now purged of the only error—a wrong instruction—for which the first judgment was reversed by the Supreme Court. We said of the first record that the evidence was conflicting upon material issues made by the pleadings, and that the questions of fact were properly submitted to the jury. We find nothing in this record to change our views in that respect. It will profit nothing to reconsider and again discuss in detail the argument of counsel and to do so would unnecessarily prolong this opinion. It is sufficient that we think the appellant has had a fair trial of its case and find no prejudicial error to justify a reversal of the judgment. It will therefore be affirmed. Affirmed.